


May 19, 2010
 
Paul S. Weiner
16 Mayo Road
Wellesley, MA  02482-1049


Dear Mr. Weiner:
 
Reference is made to your employment agreement with Palomar Medical
Technologies, Inc. (the “Company”), dated July 1, 2001 (the “Agreement”).  In
all respects, the Agreement shall remain in full force and effect, provided,
however, that:
 
1.  
It is agreed that Section 1 is hereby amended and restated to delete the last
sentence in its entirety and to delete the first sentence in its entirety and
replace the first sentence with the following: “The Company agrees to employ
Executive as its Senior Vice President, Chief Financial Officer and Treasurer,
with the responsibilities normally associated with such position (the “Executive
Position”) from the date hereof until the termination of the Executive’s
employment (the “Term”)”.

 
2.  
It is further agreed that Section 10(a) is hereby amended and restated in its
entirety to read as follows:

 
(a)  For Cause; and Death. Subject to Section 30, in the event of termination of
this Agreement (i) by the Company for Cause, or (ii) by reason of the death of
the Executive, the Company shall pay Executive (or Executive’s beneficiary in
the event of the Executive’s death), in a lump sum within thirty (30) days after
termination under this Section 10(a), any base salary or other compensation
earned (and a pro rata portion of the bonus payable with respect to the year in
which termination occurred) but not paid to Executive prior to the effective
date of such termination and, in the case of termination by reason of death, the
Company shall pay Executive’s beneficiary, (i) the base salary that Executive
would have earned for a period of one (1) year following his death, in a lump
sum within thirty (30) days after termination under this Section 10(a), plus
(ii) a pro rata portion of any bonuses or other incentive compensation that
Executive would have earned if he had been employed for the full fiscal year in
which he died payable at the time of payment of similar bonuses made to other
Executives of the Company, plus (iii) any death benefits that Executive is
entitled to under the Company’s policies in effect on Executive’s date of death.
 
3.  
It is further agreed that Section 10(b) is hereby amended and restated in its
entirety to read as follows:

 
(b)  Without Cause; For Good Reason. Subject to Section 30, in the event of (i)
termination of this Agreement by the Company other than for Cause, or (ii)
termination of this Agreement by Executive for Good Reason without a Change in
Control, the Company shall pay Executive, in a lump sum within thirty (30) days
after termination under this Section 10(b), the sum of (A) the amount described
in Section 10(a) of this Agreement (other than the payments to be paid in case
of termination by death), and (B) the amount equal to two times (2x) the
Executive’s Annual Compensation in effect at the time of termination under this
Section 10(b), and the Company shall continue all of the benefits and
perquisites set forth in Section 5 for a period of two (2) years each payable in
accordance with regular payroll practices, notwithstanding the fact that
Executive may no longer be an employee eligible to participate in one or more of
the employee benefit plans maintained by the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.  
It is further agreed that Section 10(c) is hereby amended and restated in its
entirety to read as follows:

 
(c)  Change in Control. Subject to Section 30, in the event of termination of
this Agreement by Executive or the Company within one (1) year after a Change in
Control, the Company shall pay Executive, in a lump sum payment within thirty
(30) days after termination under this Section 10(c), the sum of (A) the amount
described in Section 10(a) of this Agreement (other than the payments to be made
in case of termination by death), and (B) the amount equal to three (3x) times
Executive’s Annual Compensation, and the Company shall continue for a period of
two (2) years all of the benefits and perquisites set forth in Section 5, each
payable in accordance with regular payroll practices, notwithstanding the fact
that Executive may no longer be an employee eligible to participate in one or
more of the employee benefit plans maintained by the Company.
 
5.  
It is further agreed that Section 10(d) is hereby amended and restated in its
entirety to read as follows:

 
(d)  Disability. Subject to Section 30, in the event of termination of this
Agreement by reason of disability pursuant to Section 8, the Company shall pay
Executive, in a lump sum within thirty (30) days of termination under this
Section 10(d), the amount equal to one (1x) times Executive’s Annual
Compensation at the time of such termination, reduced by the maximum amount of
salary which may be insured under the Company’s Long Term Disability Plan at the
time of disability.
 
6.  
It is further agreed that Section 11(b), (c) and (d) are hereby amended and
restated to delete the parenthetical clauses located therein in their entirety.

 
7.  
It is further agreed that Section 12 is hereby amended and restated to add the
following sentence at the end of the Section: “Notwithstanding the foregoing,
any such Gross-Up Payment must be paid by the end of the Executive’s taxable
year next following the Executive’s taxable year in which the Excise Tax is
paid.”

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
8.  
It is further agreed that Section 30 is hereby added to read as follows:

 
30.           Payments Subject to Section 409A.
 
(a)           Subject to the provisions in this Section 30, any severance
payments or benefits under this Agreement shall begin only upon the date of the
Executive’s “separation from service” (as determined below), which occurs on or
after the date of the Executive’s termination of employment.  The following
rules shall apply with respect to distribution of the severance payments and
benefits, if any, to be provided to the Executive under this Agreement:
 
(i)           It is intended that each installment of the severance payments and
benefits provided under this Agreement shall be treated as a separate “payment”
for purposes of Section 409A of the Code and the guidance issued thereunder
(“Section 409A”).  Neither the Executive nor the Company shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.
 
(ii)           If, as of the date of the Executive’s “separation from service”
from the Company (within the meaning of Section 30(a)(iv) below), the Executive
is not a “specified employee” (within the meaning of Section 409A), then each
installment of the severance payments and benefits shall be made on the dates
and terms set forth in this Agreement.
 
(iii)           If, as of the date of the Executive’s “separation from service”
from the Company, the Executive is a “specified employee” (within the meaning of
Section 409A), then:
 
        (A)           Each installment of the severance payments and benefits
due under this Agreement that, in accordance with the dates and terms set forth
herein, will in all circumstances, regardless of when the separation from
service occurs, be paid within the short-term deferral period (as defined under
Section 409A) shall be treated as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent permissible
under Section 409A; and
 
        (B)           Each installment of the severance payments and benefits
due under this Agreement that is not described in Section 30(a)(iii)(A) above
and that would, absent this subsection, be paid within the six-month period
following the Executive’s “separation from service” from the Company shall not
be paid until the date that is six months and one day after such separation from
service (or, if earlier, the Executive’s death), with any such installments that
are required to be delayed being accumulated during the six-month period and
paid in a lump sum on the date that is six months and one day following the
Executive’s separation from service and any subsequent installments, if any,
being paid in accordance with the dates and terms set forth herein; provided,
however, that the preceding provisions of this sentence shall not apply to any
installment of severance payments and benefits if and to the maximum extent that
that such installment is deemed to be paid under a separation pay plan that does
not provide for a deferral of compensation by reason of the application of
Treasury Regulation Section 1.409A-1(b)(9)(iii) (relating to separation pay upon
an involuntary separation from service).  Any installments that qualify for the
exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no
later than the last day of the Executive’s second taxable year following the
taxable year in which the separation from service occurs.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)           The determination of whether and when the Executive’s separation
from service from the Company has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation Section
1.409A-1(h).  Solely for purposes of this Section 30(a)(iv), “Company” shall
include all persons with whom the Company would be considered a single employer
as determined under Treasury Regulation Section 1.409A-1(h)(3).  For purposes of
this Agreement, a “termination” of the Executive’s employment shall mean a
“separation from service” as defined under Treasury Regulation Section
1.409A-3(a)(1).
 
(b)           Unless as otherwise indicated, all terms used in this Agreement
shall be interpreted to comply with the requirements of Section 409A of the
Code.  The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A and do not satisfy an exemption from, or the conditions of, Section 409A.
 
(c)           The Agreement and the payments hereunder are intended to comply
with or be exempt from Section 409A, and the Agreement shall be interpreted
consistent with the provisions of Section 409A.
 


 
[Remainder of Page Intentionally Left Blank]
 

 
 

--------------------------------------------------------------------------------

 

By execution of this letter, you hereby agree to the foregoing amendment of the
Agreement and reaffirm your obligations under the Agreement.
 
Very truly yours,
 
Palomar Medical Technologies, Inc.
 


 
By:           ____________________________________
Joseph P. Caruso, CEO
 

 
Acknowledged and Agreed:
 


 
________________________________________
 
Paul S. Weiner
 









 
 

--------------------------------------------------------------------------------

 
